452 So. 2d 526 (1984)
THE FLORIDA BAR, Petitioner,
v.
William KAUFMANN, Respondent.
No. 63402.
Supreme Court of Florida.
June 7, 1984.
*527 William O.E. Henry, President, Lakeland, Gerald F. Richman, President-elect, Miami, John F. Harkness, Jr., Executive Director, Tallahassee, James P. Hahn, Chairman, Standing Committee on Unauthorized Practice of Law, Lakeland, and Catherine L. Dickson, UPL Counsel, Tallahassee, of The Florida Bar; and William J. Berger of Tew, Spittler, Berger & Bluestein, Coral Gables, for petitioner.
Paul L. Backman, Hollywood, for respondent.
PER CURIAM.
This cause is before us, pursuant to jurisdiction granted in article V, section 15, Florida Constitution, and article XVI of The Florida Bar Integration Rule, on the report and recommendation of a referee appointed by this Court concerning charges of unauthorized practice of law. That report and recommendation is not contested by either party, and we adopt it herewith in its entirety.
IT IS ORDERED AND ADJUDGED that:
1. The provisions of said Stipulation are approved and confirmed.
2. Respondent is permanently restrained and enjoined from conducting any activities which constitute the unauthorized practice of law including, without limitation, the following:
(a) Counselling clients about legal matters;
(b) appearing in Court or in proceedings which are part of the judicial process, whether in State or Federal Court;
(c) Counselling persons as to the advisability of their filing for protection under the United States Bankruptcy laws; and
(e) Attending any hearings or creditors' meetings as the legal representative of any person who has filed under the Bankruptcy laws.
3. In the event Respondent engages in any of said conduct enjoined herein and has not been duly licensed to practice law in Florida, he shall be in indirect criminal contempt of the Supreme Court of the State of Florida for the unauthorized practice of law.
4. Respondent shall pay all reasonable costs of the Florida Bar in prosecuting this matter, such costs to be determined by this Court.
The Florida Bar has filed an affidavit of costs in the amount of $47.95. Respondent is hereby enjoined from the unauthorized practice of law and ordered to pay costs.
It is so ordered.
*528 ADKINS, Acting C.J., and BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.